Detailed Action
	This action is responsive to an original application filed on 12/9/2019 with acknowledgement that this application has a priority date of 1/30/2019 to foreign application CN201910090917.8.
	Claim 1 is an independent claim.  Claims 7-13 are cancelled.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on December 13, 2021 is acknowledged.  Five pages of amended claims were received on December 13, 2021.  Claim 1 has been amended.  The amended claims are reviewed and acceptable to correct previous objections to Claim 1.  
Allowable Subject Matter
	Claims 1-6 and 14-20 are allowable.
	The following is an examiner’s statement of reasons for allowance: The prior art of US PGPUB 2019/0336992 A1 to Wang et al. (“Wang”) in view of US PGPUB 2020/0164390 A1 to Tam et al. (“Tam”),  US PGPUB 2020/0030828 A1 to Seeley et al. (“Seeley”), and DE 10 2017 002 139 A1 to Jurgen (“Jurgen”) fails to teach, disclose, or suggest, in combination with other limitations recited in independent Claim 1, a pre-atomizing component comprising a feeding channel that is a single cylindrical through hole with an inner surface having a feed turbulence thread to force a working fluid to rotate along the internal surface of the feeding channel and towards a pre-atomization channel to compress the working fluid and reduce a flowing speed of the working fluid and then sequentially flow through a pre-atomization regulating channel with an inner surface having a regulating turbulence thread to further mix the working fluid to form a turbulent fluid in disordered motions and release low-pressure of the working fluid, the pre-atomization regulating channel is a single cylindrical through hole with the inner surface 
	Seeley teaches a pre-atomizing component comprising a feeding channel that has multiple cylindrical through holes with inner surfaces having feed turbulence threads (See Paragraph 0052, there are multiple cylindrical through holes #12 in Fig. 1, not a single cylindrical through hole).  Additionally, Seeley does not teach the feeding channel forcing a working fluid towards a pre-atomization channel to compress the working fluid (See Fig. 1 where a working fluid sequentially flows from multiple cylindrical through holes #12 into #14 without compressing the working fluid).   
	Furthermore, Jurgen teaches a pre-atomization regulating channel that has multiple cylindrical through holes with inner surfaces having regulating turbulence threads (See #30 and #31 in Fig. 11, there are two cylindrical through holes, not a single cylindrical through hole).
	Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the pre-atomizing component of Tam or other prior art such that the feeding channel is a single cylindrical through hole with an inner surface having a feed turbulence thread to force the working fluid to rotate along the internal surface of the feeding channel and towards the pre-atomization channel to compress the working fluid and reduce a flowing speed of the working fluid and then sequentially flow through the pre-atomization regulating channel with an inner surface having a regulating turbulence thread to further mix the working fluid to form a turbulent fluid in disordered motions and release the low-pressure of the working fluid, the pre-atomization regulating channel is a single cylindrical through hole with the inner surface having the regulating turbulence thread to form a vortex and push the working fluid to flow to the internal surface of the regulating turbulence thread to thereby reduce a net pressure loss of the working fluid and refine . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752